IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 6, 2008
                                 No. 07-30413
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

TRENTON M LAURANT

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                         USDC No. 2:05-CR-275-ALL


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Trenton M. Laurant was charged with one count of being a felon in
possession of a firearm and one count of possession of marijuana. Laurant
pleaded not guilty and was convicted on both counts by a jury.
      During voir dire, the district court read Laurant’s indictment to the jury
and, in doing so, disclosed Laurant’s prior Louisiana felony conviction for illegal
use of a weapon. Defense counsel immediately objected and informed the district
court that Laurant had agreed with the Government to stipulate, pursuant to

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-30413

Old Chief v. United States, 519 U.S. 172 (1997), that he was a felon. The district
court informed the parties that it had not received any stipulations. Laurant
moved for a mistrial, and the district court denied his motion and issued a
cautionary instruction to the jury.
      Laurant argues that the district court erred when it informed the jury of
the nature of his prior felony during voir dire. We review a district court’s
conduct during voir dire for abuse of discretion. United States v. Munoz, 150
F.3d 401, 412 (5th Cir. 1998). Laurant has not established that the district court
was aware of the stipulation before it read the indictment in full. Therefore, he
had not shown that the district court abused its discretion. See id.
      Laurant also argues that the district court erred in denying his motion for
a mistrial. We review a district court’s denial of a motion for a mistrial for abuse
of discretion. United States v. Dupre, 117 F.3d 810, 823 (5th Cir. 1997). “A
prejudicial remark may be rendered harmless by curative instructions to the
jury,” and we give a district court judge’s assessment of prejudice “considerable
weight.” United States v. Nguyen, 28 F.3d 477, 483 (5th Cir. 1994). A new trial
is required only if there is a “significant possibility” that the prejudicial evidence
that the jury heard “had a substantial impact upon [its] verdict, viewed in light
of the entire record.” United States v. Paul, 142 F.3d 836, 844 (5th Cir. 1998).
      The district court admonished the jury immediately after it read the full
indictment that it should disregard the reference that it made to the indictment
and informed the jury of the stipulation.         The nature of Laurant’s prior
conviction was not mentioned again at any time during the trial.
      In denying his motion for a mistrial, the district court concluded that no
harm was done, a finding that we give great weight. Further, “[j]urors are
presumed to follow their instructions, and there is no reason to assume that they
did not do so in this instance.” United States v. Fields, 483 F.3d 313, 354 (5th
Cir. 2007) (internal quotation marks and citation omitted), cert. denied, 2008 WL
114089 (Jan. 14, 2008) (No. 07-6395). The jury heard ample testimony from a

                                          2
                                 No. 07-30413

police officer, ATF agents, and Laurant’s ex-girlfriend that calls into doubt the
veracity of Laurant’s version of events. Viewed in light of the entire record,
Laurant has not demonstrated a “significant possibility” that the isolated
reference to the nature of his prior conviction at the start of voir dire “had a
substantial impact upon the jury verdict.” See Paul, 142 F.3d at 844; Munoz,
150 F.3d at 413. The judgment of the district court is AFFIRMED.




                                       3